■Appeal from a judgment, entered June 10, 1972, upon a decision of the Court of Claims dismissing a claim. On April 19, 1966 appellant, then an Assistant Attorney-General serving as Chief of the Charity Frauds and Miscellaneous Compliance Bureau, was indicted by a New York County Grand Jury on seven counts of perjury in the first degree, one count -of conspiracy and one count of attempted extortion, it being alleged in the indictments that these crimes were committed in connection with appellant’s said position. On the next -day, appellant was suspended without pay, and, after a jury found -him guilty of seven counts of perjury in the second degree, a misdemeanor, he was sentenced on April 24, 1969. He filed for “ retirement ” on December 21,1970 and, on May 4, 1971, filed a claim for salary allegedly due from the day of suspension to the date of filing for retirement. Subdivision 1 of section 30 of the Public Officers Law provides, in part, that every office shall become vacant before the expiration of the term thereof upon the incumbent’s “ conviction of a felony, or a crime involving a violation of his oath of office”. The indictments indicate that appellant was convicted of crimes involving violations of his oath to faithfully discharge the duties of the office of Assistant Attorney-General (N. Y. C:onst., art. XHI, '§ 1), and indeed, appellant admits in his notice of claim that -the indictment “ arose out of a matter conducted in line of duty”. Appellant’s claim, therefore, accrued on April 24, 1969, the date of “ conviction ” (Matter of Keough v. Wagner, 20 A D 2d 380, 385, affd. 15 N Y 2d 569), and, since the claim was not filed within six months of accrual, it was not timely (Court of Claims Act, § 10, subd. 4). Judgment affirmed, without costs. Herlihy, P. J., Greenblott, Cooke, Simons and Reynolds, JJ., concur. [69 Misc 2d 1081.]